Case: 14-10508      Document: 00513289847         Page: 1    Date Filed: 12/01/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 14-10508
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                        December 1, 2015
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

JUAN PABLO ALDANO-PARDO,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 7:13-CR-16


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Juan Pablo Aldano-
Pardo has moved for leave to withdraw and has filed briefs in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Aldano-Pardo has not filed a response. We have reviewed
counsel’s briefs and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeal presents no nonfrivolous


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10508    Document: 00513289847    Page: 2   Date Filed: 12/01/2015


                                No. 14-10508

issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2